DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a sloped grating device comprising a waveguide {WG} with upper and lower cladding, classified in G02B6/34.
II. Claims 16-19, drawn to a collar device comprising a sloped grating and a waveguide core, classified in G02B6/4292.
Inventions II and I are related as combination and subcombination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because independent claim 16 of the combination has no upper/lower cladding.  The subcombination [independent claim 1] has separate utility such as in a device that does not require a collar [as a non-limiting example, a lens can be used for free space coupling without the need for a collar].
Furthermore, regarding claim 20, MPEP § 806.05(c)II.B states:
The presence of a claim to combination ABsp does not alter the propriety of a restriction requirement properly made between combination ABbr and subcombination Bsp. Claim ABbr is an evidence claim which indicates that the combination does not rely upon the specific details of the subcombination for its patentability. If a restriction requirement can be properly made between combination ABbr and subcombination Bsp, any claim to combination ABsp would be grouped with combination ABbr.

The above means that, since claim 20 is ABsp, claim 20 will be examined with Group II [ABbr] if Group II is elected.  Claim 20 will not be examined if Group I [Bsp] is elected in accordance with MPEP § 806.05(c)II.B.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Furthermore, only if Applicant elects group I from above, further restriction to one of the following inventions (Ia-If) is required under 35 U.S.C. 121:
Ia.	Claims 2-6, 9-11 drawn to details involving spaced grooves in the upper cladding material, classified in G02B6/124.
Ib.	Claim 7 drawn to details involving the lower cladding has a horizontal portion and a sloped portion, classified in G02B6/12004.
Ic.	Claim 8 drawn to details involving  the upper cladding material has an upper surface that is substantially parallel to the planar upper surface of the integrated photonic structure, classified G02B6/12002.
Id.	Claim 12 drawn to details involving wherein the sloped grating coupler has a slope angle between 8 and 12 degrees relative to the planar upper surface of the integrated photonic structure, classified in G02B6/30.
Ie.	Claim 14 drawn to details involving a collar disposed upon the planar upper surface of the integrated photonic structure and vertically aligned with the sloped grating coupler, classified in G02B6/3628.
If.	Claim 15 drawn to details involving WG core compositions, classified in C03C3/00+.
Claim 1, 13 link(s) inventions Ia- If.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
The inventions Ia-If are distinct, each from the other because of the following reasons:
Inventions Ia-If are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design and/or functions as set forth below.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
a. 	Invention Ia is directed to specific details involving spaced grooves in the upper cladding material, not present in Inventions Ib-f.
b.	Invention Ib. is directed to specifics involving the lower cladding has a horizontal portion and a sloped portion, not present in Invention Ia, Ic-f.
c.	Invention Ic is directed to specifics involving the upper cladding material has an upper surface that is substantially parallel to the planar upper surface of the integrated photonic structure, not present in Invention Ia-b, Id-f.
d.	Invention Id is directed to specifics involving the sloped grating coupler has a slope angle between 8 and 12 degrees relative to the planar upper surface of the integrated photonic structure, not present in Invention Ia-c, Ie-f.
e.	Invention Ie is directed to specifics involving a collar disposed upon the planar upper surface of the integrated photonic structure and vertically aligned with the sloped grating coupler, not present in Invention Ia-d, If.
f.	Invention If is directed to specifics involving WG core compositions, not present in Invention Ia-e.
Restriction for examination purposes as indicated is proper because all these inventions (e.g., Ia-f, II) listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
•    the inventions have acquired a separate status in the art in view of their different classification and/or
•    the inventions have acquired a separate status in the art due to their recognized divergent subject matter and/or
•    the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL P MOONEY/            Primary Examiner, Art Unit 2874